          Case 2:20-cv-01769-JDP Document 17 Filed 08/13/21 Page 1 of 3


1    Jared Walker (SB#269029)
     P.O. Box 1777
2    Orangevale, CA 95662
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     RICHARD W. RIDENS, SR.
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    RICHARD W. RIDENS, SR.,                            Case No.: 2:20-cv-01769-JDP
10            Plaintiff,
                                                        STIPULATION FOR FIRST EXTENSION
11                         v.                           OF TIME FOR PLAINTIFF TO FILE
                                                        OPENING BRIEF
12   KILOLO KIJAKAZI,
     Acting Commissioner of Social Security,
13
               Defendant.
14

15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file his motion for summary judgment be extended thirty-five (35) days

18   from the original deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   September 17, 2021. This is Plaintiff’s first request for an extension of time. Plaintiff needs

20   additional time to file his motion for summary judgment due to Plaintiff’s counsel’s conflicting

21   deadlines in other matters and length of this administrative record which counsel has no prior

22   familiarity with. With the Court’s approval, the parties further stipulate that all other dates in the

23   Court’s Scheduling Order be extended accordingly.

24   Dated: August 12, 2021                       Respectfully submitted,

25

26                                                 /s/ Jared T. Walker
                                                  Jared T. Walker,
27                                                Attorney for Plaintiff
28



       STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
         Case 2:20-cv-01769-JDP Document 17 Filed 08/13/21 Page 2 of 3


1    SO STIPULATED:

2
                                       PHILLIP A. TALBERT
3                                      Acting United States Attorney
4

5    Dated: August 12, 2021      By:   /s/ *Oscar Gonzalez de Llano
                                        (*authorized by email on 8/12/2021)
6                                       Oscar Gonzalez de Llano
                                        Special Assistant United States Attorney
7
                                        Attorneys for Defendant
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                      -2-
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
         Case 2:20-cv-01769-JDP Document 17 Filed 08/13/21 Page 3 of 3


1                                                 ORDER

2          The parties’ stipulation, ECF No. 16, is construed as a motion and granted. Plaintiff will

3    have until September 17, 2021 to file his motion for summary judgment.

4
     IT IS SO ORDERED.
5

6
     Dated:    August 12, 2021
7                                                    JEREMY D. PETERSON
                                                     UNITED STATES MAGISTRATE JUDGE
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                       -3-
       STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
